Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1009
                       Lower Tribunal No. 15-29669
                          ________________


                              Sara Mendez,
                                  Appellant,

                                     vs.

                   ASI Preferred Insurance Corp.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine
and Rodolfo Ruiz, Judges.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); and
Perry & Neblett, P.A., and David A. Neblett and James M. Mahaffey, for
appellant.

     Berk, Merchant & Sims, PLC, and Patrick E. Betar and Evelyn M.
Merchant, for appellee.


Before SCALES, HENDON, and MILLER, JJ.

     HENDON, J.
     The plaintiff below, Sara Mendez, appeals from a (1) final judgment

entered in favor of the defendant below, ASI Preferred Insurance Corp.

(“ASI”), following the granting of ASI’s verified motion to strike Mendez’

complaint as a sham pleading under Florida Rule of Civil Procedure

1.150(a) (“Motion to Strike”), and awarding ASI attorney’s fees as a

sanction under section 57.105(1), Florida Statutes, to be equally paid by

Mendez and her attorneys; and (2) an order denying Mendez’s Motion to

Amend/Alter    Judgment     and/or    Request     for   Rehearing    and/or

Reconsideration Pursuant to Florida Rule of Civil Procedure 1.530, Motion

to Vacate, and Motion for Sanctions. We affirm.

     Mendez contends that her due process rights were violated because

the hearing on the Motion to Strike was not properly noticed as an

evidentiary hearing, and therefore the final judgment must be reversed.

Under the circumstances of this case, we disagree.

     ASI filed a notice of hearing, setting the Motion to Strike for a one-

hour special set hearing. The notice of hearing, however, did not indicate

that the hearing would be conducted as an evidentiary hearing. Thereafter,

ASI filed a motion to allow its representative to attend the special set

hearing via telephone. The trial court entered an order granting the motion,

stating that ASI’s representative “may attend or present evidence by


                                     2
telephonic means.”    (emphasis added).       At the hearing, prior to ASI’s

representative’s testimony, Mendez’s counsel stated that, based on the

notice of hearing, he believed that the hearing would be conducted as a

non-evidentiary hearing.      In response, the trial court noted that emails

between its judicial assistant and the parties’ attorneys reflected that the

hearing was set as a one-hour evidentiary hearing. Further, ASI’s counsel

noted, and the parties do not dispute, that rule 1.510(a) provides that the

trial court must conduct an evidentiary hearing prior to ruling on a motion to

strike a pleading as sham.1

      In arguing that her due process rights were violated, Mendez relies

on this Court’s decision in Herranz. In Herranz, the defendant, Roberto

Siam, filed a motion to strike Herranz’s complaint as a sham pleading


1 Florida Rule of Civil Procedure 1.150, titled “Sham Pleadings,” provides,
in relevant part, as follows:

      (a) Motion to Strike. If a party deems any pleading or part
      thereof filed by another party to be a sham, that party may
      move to strike the pleading or part thereof before the cause is
      set for trial and the court shall hear the motion, taking
      evidence of the respective parties, and if the motion is
      sustained, the pleading to which the motion is directed shall be
      stricken. . . .

Fla. R. Civ. P. 1.150 (second emphasis added); see Herranz v. Siam, 2 So.
3d 1105, 1106 (Fla. 3d DCA 2009) (“Florida Rule of Civil Procedure 1.150
mandates that, if a party moves before trial to strike a pleading as a sham,
the trial court must conduct an evidentiary hearing.”).

                                       3
under rule 1.150. Herranz, 2 So. 3d at 1106. The motion to strike was

noticed to be heard during motion calendar, but the notice of hearing did

not indicate that the hearing was scheduled as an evidentiary hearing. Id.

at 1107. The day before the scheduled hearing, Herranz moved to continue

the hearing and to re-set the hearing as an evidentiary hearing because the

motion to strike concerned issues that could not be resolved at a motion

calendar and required an evidentiary hearing. Id. The trial court conducted

an evidentiary hearing during motion calendar, and thereafter, entered an

order striking Herranz’s complaint as sham.       Id.   After conducting the

hearing, but before entering the order striking the complaint as sham, the

trial court denied Herranz’s motion to continue the hearing. Id.

     On appeal, Herranz argued that the trial court erred in striking his

complaint as sham because the required evidentiary hearing was not

properly noticed. Id. This Court agreed with Herranz, reversing the order

and remanding for the trial court to conduct a properly noticed hearing. In

doing so, this Court explained the purpose of a motion calendar hearing:

     It is expected that motion calendar hearings are for the purpose
     of resolving matters which require little time and are limited to
     arguments of counsel. While there is nothing to prevent the
     trial court from hearing testimony in uncontested matters, or by
     agreement of all involved, testimony in disputed matters comes
     as a surprise at motion calendar. Accordingly, to avoid
     sandbagging of parties, if the court is to allow testimony in
     disputed motion calendar hearings, specific notice of such


                                      4
     intention must be given, with a sufficient interval to prepare and
     adequate opportunity to present contrary testimony prior to
     ruling.

Id. at 1106-07 (quoting Juliano v. Juliano, 687 So. 2d 910, 911 (Fla. 3d

DCA 1997)).

     In Bishai v. Health Law Firm, P.A., 293 So. 3d 1066 (Fla. 5th DCA

2020), the Fifth District addressed a similar scenario as presented in

Herranz. In Bishai, Samy F. Bishai, M.D. and Samy F. Bishai, M.D., P.C.

(collectively, “Bishai”), appealed the order granting The Health Law Firm’s

motion to strike as sham two counts of Bishai’s counterclaim. Bishai, 293

So. 3d at 1066-67. The Health Law Firm noticed the motion to strike and

four other motions to be heard during motion calendar for fifteen minutes

each. Id. at 1067. The notice of hearing did not indicate that the scheduled

hearing would be an evidentiary hearing.       Id.   At the hearing, Bishai

objected to the evidentiary nature of the hearing. The trial court overruled

Bishai’s objection, reasoning that because rule 1.150 mandates an

evidentiary hearing on a motion to strike sham pleadings, Bishai should

have been on notice that the hearing would be conducted as an evidentiary

hearing.

     On appeal, the Fifth District Court of Appeal stated it would “decline

to announce a rule that requires every evidentiary hearing be specifically



                                     5
noticed as such,” id., and reversed based on Herranz, noting that the facts

in the two cases were “strikingly similar.” Id. In doing so, the Fifth District

held: “As the Third District Court of Appeal did in Herranz, we find that the

manner in which [The Health Law Firm] noticed the hearing on [the] motion

to strike the counterclaim as a sham violated [Bishai’s] due process rights.”

Bishai, 293 So. 3d at 1067-68. In a footnote, the Fifth District noted:

      Logistically, the parties would be unable to conduct an
      evidentiary hearing on [The Health Law Firm’s] motion to strike
      pleading as a sham within the noticed fifteen-minute timeframe.
      While the allowance of short evidentiary hearings at motion
      calendar varies from judge to judge, most opposing attorneys
      would not expect that instead of hearing five motions, almost
      the entirety of the seventy-five-minute hearing would be utilized
      on just the motion to strike.

Id. at 1067 n.4.

      The facts in Herranz and Bishai are distinguishable from the facts in

the instant case. Here, the hearing on ASI’s Motion to Strike was not held

during motion calendar. Rather, the Motion to Strike was set to be heard

during a one-hour special hearing, and email communications between the

trial judge’s judicial assistant and the parties’ counsels’ office confirmed

that the hearing would be conducted as an evidentiary hearing.       In Bishai,

the Fifth District noted that, logistically, the parties would be unable to

conduct an evidentiary hearing on a motion to strike a pleading as sham

within fifteen minutes. Likewise, there is no need to conduct a one-hour


                                      6
special set hearing on a motion to strike sham pleadings if at that particular

hearing, the parties’ counsels would only make arguments to the trial court.

Further, in granting ASI’s motion to allow its representative to appear by

telephone, the trial court’s order specifically stated that the representative

“may attend or present evidence by telephonic means.”           Under these

circumstances, Mendez’s due process rights were not violated because

she was provided with sufficient notice that the trial court would be

conducting an evidentiary hearing and was provided with sufficient time to

prepare for such a hearing.

      We have reviewed the remaining arguments raised by Mendez, but

conclude that they lack merit and do not warrant discussion. Accordingly,

we affirm the final judgment and order on review.

      Affirmed.




                                      7